68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Reginald T. HUEY, Appellant,v.Shirley S. CHATER, Commissioner of Social Security, Appellee.
No. 95-1523.
United States Court of Appeals, Eighth Circuit.
Oct. 16, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Reginald T. Huey appeals from the district court's1 order denying his motion for a hearing to determine compliance with the district court's final order in Huey v. Bowen, 705 F.Supp. 1414 (W.D.Mo.1989).  Having carefully reviewed the record, we conclude the district court correctly denied the motion.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Elmo B. Hunter, United States District Judge for the Western District of Missouri